                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

DANIEL LEWIS LEE,                            )
                                             )
                            Petitioner,      )
                                             )
                       v.                    )   No. 2:19-cv-00468-JPH-DLP
                                             )
WARDEN USP TERRE HAUTE, et al.               )
                                             )
                            Respondents.     )

         ORDER STAYING THE EXECUTION OF DANIEL LEWIS LEE

      Petitioner Daniel Lewis Lee has demonstrated that he is entitled to a stay

of his execution.      It is therefore ordered that Respondents United States of

America and Warden of the United States Penitentiary in Terre Haute, Indiana

(and his successors) are enjoined from executing Daniel Lewis Lee until further

order of this Court.

SO ORDERED.

Date: 12/5/2019




Distribution:

Michael Scott Gordon
US Attorney's Office - Eastern District of Arkansas
michael.gordon@usdoj.gov

George Gust Kouros
FEDERAL CAPITAL HABEAS PROJECT
george_kouros@fd.org

Morris H. Moon
FEDERAL CAPITAL HABEAS PROJECT
Morris_Moon@fd.org
John M. Pellettieri
U.S. DEPARTMENT OF JUSTICE
john.pellettieri@usdoj.gov
